Fourth Court of Appeals
                                San Antonio, Texas
                                       August 1, 2022

                                    No. 04-22-00170-CV

  Debra LISKA, Individually and in Her Capacity as the Executrix of the Estate of Eugene J.
          Dworaczyk, Deceased; Mark A. Williamson; and Stephen J. Williamson,
                                       Appellants

                                             v.

    Patricia DWORACZYK; Anthony L. Dworaczyk, Jr.; Kellie Ann Dworaczyk; Patrick
          Dworaczyk; Jaqueline Leavy; Kayla Jendrusch; and Edward Jendrusch, III,
                                       Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 20-09-00165CVK
                          Honorable Lynn Ellison, Judge Presiding


                                      ORDER
       Appellees’ brief originally was due on June 30, 2022. Appellees have received one
extension until July 29, 2022. On July 28, 2022, appellees filed an unopposed second motion
requesting an extension until August 12, 2022. The motion is GRANTED, and appellees are
ORDERED to file their brief no later than August 12, 2022.


                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court